IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 96-30894




UNITED STATES OF AMERICA
                                             Plaintiff-Appellee,

                                versus

ASHLEY SUTHERLAND
                                             Defendant-Appellant.

****************************************************************

                             No. 96-30907

UNITED STATES OF AMERICA
                                             Plaintiff-Appellee,

                                versus

FRANK VISCONTI
                                             Defendant-Appellant.



          Appeal from the United States District Court
              For the Eastern District of Louisiana
                          (95-CR-341-I)


                            August 8, 1997

Before REYNALDO G. GARZA, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.    See Local Rule 47.6.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.